United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.F., Appellant
and
DEPARTMENT OF THE ARMY, RESERVE
OFFICERS’ TRAINING CORPS,
Tuscaloosa, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-88
Issued: June 8, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2011 appellant filed a timely appeal from a May 23, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On June 24, 2009 appellant, then a 49-year-old human resources technician, filed a Form
CA-1 for traumatic injury, alleging that she pulled a left shoulder muscle on March 11, 2009
1

5 U.S.C. § 8101 et seq.

while carrying files on the job. An April 3, 2009 magnetic resonance imaging (MRI) scan
obtained by Dr. Mary A. Cowart, a Board-certified diagnostic radiologist, exhibited
acromioclavicular joint arthropathy, degeneration of the rotator cuff and humeral head, bicipital
tendinosis and probable superior labral tear from anterior to posterior, inter alia.
In a May 15, 2009 progress note, Dr. John W. Cope, a Board-certified orthopedic
surgeon, examined appellant’s left shoulder and observed limited range of motion (ROM),
rotator cuff tenderness to palpation and a positive impingement sign. He diagnosed left shoulder
impingement syndrome with subchondral cystic changes indicative of early arthritis and calcific
tendinitis.
OWCP informed appellant in an August 3, 2009 letter that additional evidence was
needed to establish her claim. It gave her 30 days to submit a factual statement detailing the
March 11, 2009 employment incident and a medical report from a qualified physician explaining
how a left shoulder condition resulted from this event.
Appellant specified in an August 21, 2009 statement that she was carrying a large stack
of files downstairs on March 11, 2009 when she began to lose her balance. She “jerked” and
extended her left arm to maintain her footing and immediately experienced left shoulder pain.
Appellant’s condition worsened as she continued to carry stacks “over the next two weeks.”
In an April 3, 2009 progress note, Dr. Cope related that appellant sustained left shoulder
pain “which began spontaneously this past February [2009].” On examination he observed
restricted abduction and flexion, greater tuberosity tenderness to palpation and a positive
impingement sign. X-rays showed a Type 2 acromion. Dr. Cope diagnosed left shoulder
impingement syndrome and ruled out rotator cuff tear.2 In an August 18, 2009 report, he opined
that appellant’s condition was caused by “the claimed injury.”
Appellant provided a Form CA-1 for traumatic injury and Form CA-2 for occupational
disease dated April 1 and May 20, 2009, respectively. She detailed that she pulled a left shoulder
muscle due to transporting file folders on February 18 and 25 and March 11, 2009.3
By decision dated October 9, 2009, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to demonstrate that the March 11, 2009 employment incident
caused or contributed to a left shoulder condition.
On October 22, 2009 appellant requested a review of the written record. OWCP received
an October 22, 2009 report from Dr. Cope in which he recalled that she told him that she lifted
and carried file folders in February 2009, but did not indicate that she lost her balance and
extended her left arm to maintain her footing. Dr. Cope described appellant’s left shoulder

2

An April 14, 2009 follow-up note from Dr. Cope recorded similar findings on examination and referred to the
results of the April 3, 2009 MRI scan.
3

The employing establishment’s May 26, 2009 civilian safety incident report and a February 28, 2011 affidavit
from appellant’s spouse listed February 18 and 25 and March 11, 2009 as dates of incident.

2

impingement syndrome as “spontaneous” because she did not identify a “traumatic precipitator.”
He opined:
“[W]hether or not the alleged sticking out of the arm or, for that matter, a carrying
of the file folders may or may not have actually caused the injury is unknown to
me and, in my opinion, unknowable as I was not present at the time, do not have
details of information regarding the specifics of her job description or the specific
things that may or may not have happened on the alleged date of injury.”
Dr. Cope added that appellant’s preexisting left acromioclavicular joint arthritis was aggravated
by the injury.
On February 22, 2010 OWCP’s hearing representative affirmed the October 9, 2009
decision. In addition, she converted appellant’s traumatic injury claim to an occupational disease
claim, citing repeated allegations that the left shoulder condition developed over a period of time.
Appellant requested reconsideration on March 4, 2010 and submitted new evidence. In
an undated report, Dr. Cope noted that she “was carrying some heavy objects [at work] and
reached suddenly to catch something” approximately one year earlier. Appellant subsequently
underwent arthroscopic debridement in September 2009.4 With respect to the cause of her
injury, Dr. Cope pointed out that the April 3, 2009 MRI scan report was “chronic in nature” and
that impingement syndromes normally occur over time “but certainly can be aggravated by
trauma.” He concluded:
“I am not really clear what if any trauma [appellant] had other than a sudden
motion in her shoulder and it is difficult for me to assign a causative nature to her
injury without a more complete understanding of exactly what the injury may
have been. Certainly, repetitive activity with lifting and pulling could aggravate
symptoms such as this in the shoulder. To that degree [appellant] may have had
an aggravation of her symptoms by her on[-]the[-]job activity.”
On April 21, 2010 OWCP denied modification of the October 9, 2009 decision.
Appellant requested reconsideration on April 18, 2011 and submitted new evidence.
Postoperative notes from Dr. Cope for the period September 10 to December 17, 2009 showed
continuing symptoms, notably left shoulder stiffness and restricted ROM.
In a June 25, 2010 report, Dr. Turgay Ongel, a family practitioner, remarked that
appellant attributed her left shoulder impingement syndrome and acromioclavicular joint arthritis
to lifting and carrying heavy file folders. A January 6, 2011 report from Dr. James R. Green, a
Board-certified orthopedic surgeon, diagnosed degenerative changes of the right
acromioclavicular joint and also stated that carrying heavy files “most likely aggravated the
condition in both shoulders.”

4

The case record indicates that Dr. Cope performed right shoulder arthroscopy with subacromial decompression
on September 2, 2009.

3

On May 23, 2011 OWCP denied modification of the April 21, 2010 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.7 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.8
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
While the case record supports that appellant carried file folders on the job, the Board
finds that she did not establish her occupational disease claim because the medical evidence did
not sufficiently demonstrate that this accepted employment factor was causally related to a left
shoulder condition.
In an April 3, 2009 progress note, Dr. Cope diagnosed left shoulder impingement
syndrome that arose spontaneously in February 2009. He added in an August 18, 2009 report
5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

See S.P., 59 ECAB 184, 188 (2007).

8

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

9

I.J., 59 ECAB 408 (2008); Woodhams, supra note 6.

4

that the condition was caused by “the claimed injury.” Following the September 2, 2009
surgery, Dr. Cope explained in an October 22, 2009 report that appellant’s left shoulder
impingement syndrome was spontaneous because she did not identify a traumatic precipitator,
although she did relate that she carried file folders. He pointed out that the injury aggravated her
preexisting left acromioclavicular joint arthritis. Dr. Cope opined that the mechanism of injury
was “unknown” and “unknowable” because he was not at the scene and was not adequately
informed about what transpired. In an undated report, he restated appellant’s account that she
“was carrying some heavy objects” and “reached suddenly to catch something.” Nevertheless,
Dr. Cope commented on the difficulty of determining the cause of her injury “without a more
complete understanding of exactly what the injury may have been.” He remained uncertain as to
whether appellant sustained trauma, but acknowledged that repetitive lifting “could aggravate
symptoms” and that she “may have had an aggravation of her symptoms.”
A physician’s opinion need not reduce the cause or etiology of a disease or condition to
an absolute medical certainty, but the opinion supporting causal relationship must be one of
reasonable medical certainty and such relationship must be supported with affirmative evidence,
explained by medical rationale and based upon a complete and accurate medical and factual
background of the claimant.10 In this case, Dr. Cope failed to provide medical rationale
explaining how carrying stacks of file folders at work pathophysiologically either caused left
shoulder impingement syndrome or aggravated preexisting left acromioclavicular joint arthritis.11
At best, he briefly acknowledged the possibility that repetitive lifting “could” and “may” have
aggravated appellant’s symptoms, which contradicted his earlier suggestion that a traumatic
precipitator was required.12 Furthermore, Dr. Cope repeatedly asserted that he could not identify
the mechanism of injury, evincing a lack of reasonable medical certainty.13
The remaining evidence was of diminished probative value on the issue of causal
relationship. Drs. Ongel and Green opined in June 25, 2010 and January 6, 2011 reports that
appellant’s left shoulder condition was due to lifting and carrying heavy files. Both physicians,
however, failed to offer fortifying medical rationale explaining the basis of their opinions.14 In
addition, Dr. Mary Ann Cowart’s April 3, 2009 MRI scan report did not address cause of
injury.15 In the absence of rationalized medical opinion evidence, appellant failed to meet her
burden of proof.
Appellant contends on appeal that medical reports sufficiently established that her injury
was work related. The Board has already addressed the deficiencies of the medical evidence of
record. Appellant may submit new evidence or argument as part of a formal written request for
10

A.D., 58 ECAB 149, 157 (2006).

11

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

12

Geraldine H. Johnson, 44 ECAB 745 (1993); Leonard J. O’Keefe, 14 ECAB 42 (1962) (medical opinions that
are speculative or equivocal in character have little probative value).
13

Kathy A. Kelley, 55 ECAB 206 (2004).

14

George Randolph Taylor, 6 ECAB 986, 988 (1954).

15

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

5

reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 8, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

